

117 S1441 IS: Supplying Help to Infrastructure in Ports, Yards, and America’s Repair Docks Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1441IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Wicker (for himself, Mr. Kaine, Ms. Collins, Mr. King, Mrs. Shaheen, Mr. Cotton, Mr. Blumenthal, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo appropriate an additional amount to improve the Navy shipyard infrastructure of the United States.1.Short titleThis Act may be cited as the Supplying Help to Infrastructure in Ports, Yards, and America’s Repair Docks Act of 2021 or the SHIPYARD Act.2.FindingsCongress makes the following findings:(1)Since the beginning of our Nation, the four public shipyards that support the United States Navy have continued to be foundational cornerstones of the strategic infrastructure of the United States, and those shipyards will continue to be so in the future. (2)Although originally built in the age of sailing ships, the shipyards have been incrementally updated overtime, but in 2021, are in need of a generational investment to modernize and upgrade the outdated facilities to ensure they can continue to repair the United States Navy for another 200 years. This Act would provide the necessary authorities and appropriations to make those strategic assets ready to meet the future demands of the United States, while securing and expanding domestic capabilities across many sectors of the economy critical to ensuring the independence of the United States from, and preventing over-reliance, on foreign commerce.(3)On November 1, 1767, Andrew Sprowle, a merchant and ship owner, established Gosport Shipyard on the western shore of the Elizabeth River, in the Colony of Virginia, under the British flag. The shipyard developed and prospered as both a naval and merchant shipyard, supporting the maritime industry that was critical to the survival of the early colonies and then to the fledgling United States. When the American Revolution began, the infrastructure resident at this former colonial shipyard became a nucleus in the Hampton Roads, Virginia, area for the United States Navy. For more than 230 years, the Norfolk Naval Shipyard has assisted the United States in winning nine major wars, putting an end to piracy, sending the Great White Fleet around the world, supporting scientific exploration of the Pacific, and opening Asia to United States trade. Today, the Norfolk Naval Shipyard conducts critical maintenance to the Nation’s Nuclear Navy to include aircraft carriers, ballistic missile submarines, and fast attack submarines.(4)On June 12, 1800, under the administration of President John Adams, the Portsmouth Naval Shipyard was established. The Portsmouth Naval Shipyard is the United States Navy’s oldest continuously operating shipyard. In 1776, during the Revolutionary War, the USS Raleigh was built in Kittery, Maine, and became the first vessel to fly an American flag into battle. For more than 221 years, the Portsmouth Naval Shipyard has contributed to the Nation’s security and has been instrumental in United States diplomacy, when, in 1905, President Theodore Roosevelt selected the Portsmouth Naval Shipyard as the location to host the Treaty of Portsmouth, which ended the Russo-Japanese War. Today, the Portsmouth Naval Shipyard overhauls, refuels, and modernizes the Nation's fast attack submarine fleet.(5)In 1889, Congress approved a budget to purchase land around Sinclair Inlet in Kitsap County, Washington. In 1892, additional land was added and the United States Navy broke ground for the construction of the first of six dry-docks that would form what is now the Puget Sound Naval Shipyard. Since that time, the shipyard was front and center in supporting the Nation’s efforts in World War I, World War II, and the Korean War by constructing submarines, surface ships, and support vessels required to win those wars. In late 1965, the USS Sculpin (SSN 590) became the first nuclear-powered submarine worked on at the Puget Sound Naval Shipyard. The Shipyard site at Naval Base Kitsap-Bremerton provides longer-term, full-service maintenance and inactivation and recycling work on aircraft carriers, surface ships, and submarines, utilizing six drydocks and adjacent piers.(6)On May 13, 1908, Navy Yard Pearl Harbor was officially established on the Hawaiian Island of Oahu, and the Navy Yard has proven to be vital to the defense of the United States and its interests in the Asia-Pacific region. The shipyard has been instrumental in enabling the United States to secure sea-lanes of communication and commerce that has strengthened the Nation’s ability to project power across the expansive Pacific and Indian Oceans. For generations, the shipyard has supported the global interests of the United States in a critical geographic region. On December 7, 1941, Pearl Harbor and the Navy Yard at Pearl Harbor were the scene of a devastating attack on the United States by the Imperial Japanese Navy. Despite the devastating attack, the shipyard and its workers were able to return ships damaged in the attack back into service and enabled the United States to win the Pacific War. For more than 113 years, the Pearl Harbor Naval Shipyard’s strategic location in the Pacific has assured the safety and prosperity of the United States through the maintenance of Navy ships. Today the shipyard supports the maintenance of the Navy’s nuclear submarine fleet as well as surface ships.(7)In April 2013, the Navy provided Congress a public shipyard investment plan, which identified investments needed to optimize, improve, and rebuild shipyard facilities, electrical infrastructure, environmental systems, and equipment, and needed to improve the timely return of ships and submarines back to the fleet following maintenance and modernization, to support the combat readiness of the United States. To this end, the Navy developed the Shipyard Infrastructure Optimization Program, which is a comprehensive, 20-year, $21,000,000,000 effort to modernize infrastructure at the four naval shipyards through—(A)performing critical dry dock repairs;(B)restoring and optimally placing shipyard facilities; and(C)replacing aging and deteriorating capital equipment.(8)In addition to the Nation’s public shipyards, the United States continues to rely on the capacity and capabilities of private new construction and repair shipyards to meet the strategic maritime needs of the United States Navy, the United States Coast Guard, and the Nation’s maritime industry. Such shipyards, located on every coast of the United States, also require substantial recapitalization and reconfiguration in order to meet the construction and sustainment requirements of our maritime Nation. This Act recognizes the vital role such private shipyards play in the United States and accordingly authorizes and appropriates funds to ensure they are able to continue to provide those strategic capabilities in the future. 3.Navy shipyard infrastructure improvement(a)Appropriation(1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there is appropriated, as an additional amount for Defense Production Act Purchases, $25,000,000,000, to remain available until expended, to improve, in accordance with subsection (b) and using the authority provided by section 303(e) of the Defense Production Act of 1950 (50 U.S.C. 4533(e)), the Navy shipyard infrastructure of the United States.(2)Supplement not supplantAmounts appropriated under paragraph (1) shall supplement and not supplant other amounts appropriated or otherwise made available for the purpose described in paragraph (1). (3)Waiver of certain limitationsDuring the 20-year period beginning on the date of the enactment of this Act, the following requirements of the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) shall not apply to amounts appropriated under paragraph (1):(A)The requirement for a determination of the President under section 303(e)(1) of that Act (50 U.S.C. 4533(e)(1)). (B)The requirement under section 304(e) of that Act (50 U.S.C. 4534(e)) that amounts in the Defense Production Act Fund in excess of the amount specified in that subsection be paid into the general fund of the Treasury at the end of a fiscal year.(4)Emergency designationThe amount appropriated under paragraph (1) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).(b)Use of funds(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of Defense shall make the amounts appropriated under subsection (a) directly available to the Secretary of the Navy for obligation and expenditure. (2)Allocation of fundsThe Secretary of the Navy shall allocate the amounts appropriated under subsection (a) as follows: (A)$21,000,000,000 for Navy public shipyard facilities, dock, dry dock, capital equipment improvements, and dredging efforts needed by such shipyards.(B)$2,000,000,000 for Navy private new construction shipyard facilities, dock, dry dock, capital equipment improvements, and dredging efforts needed by such shipyards.(C)$2,000,000,000 for Navy private repair shipyard facilities, dock, dry dock, capital equipment improvements, and dredging efforts needed by such shipyards.(3)Use of funds for procurement of certain servicesNotwithstanding any provision of the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.), amounts appropriated under subsection (a) may be used for the procurement of architect-engineer and construction services at Navy public shipyards.(4)Projects in addition to other construction projectsConstruction projects undertaken using amounts appropriated under subsection (a) shall be in addition to and separate from any military construction program authorized by any Act to authorize appropriations for a fiscal year for military activities of the Department of Defense and for military construction. (c)DefinitionsIn this section:(1)Navy public shipyardThe term Navy public shipyard means the following:(A)The Norfolk Naval Shipyard, Virginia.(B)The Pearl Harbor Naval Shipyard, Hawaii.(C)The Portsmouth Naval Shipyard, Maine.(D)The Puget Sound Naval Shipyard, Washington.(2)Navy private new construction shipyardThe term Navy private new construction shipyard—(A)means any shipyard in which one or more combatant or support vessels included in the most recent plan submitted under section 231 of title 10, United States Code, are being built or are planned to be built; and(B)includes vendors and suppliers of the shipyard building or planning to build a combatant or support vessel.(3)Navy private repair shipyardThe term Navy private repair shipyard—(A)means any shipyard that performs or is planned to perform maintenance or modernization work on a combatant or support vessel included in the most recent plan submitted under section 231 of title 10, United States Code; and(B)includes vendors and suppliers of the shipyard performing or planning to perform maintenance or modernization work on a combatant or support vessel.